     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 1 of 7 Page ID #:1304



        Cynthia Anderson Barker, SBN 75764   Barrett S. Litt, SBN 45527
 1      3435 Wilshire Blvd., Suite 2910      Lindsay Battles, SBN 262862
        Los Angeles, CA 90010                KAYE, MCLANE, BEDNARSKI & LITT
 2      t. 213 381-3246 f. 213 381-3246      975 E. Green Street
 3
        e. cablaw@hotmail.com                Pasadena, California 91106
                                             t. 626 844-7660 f. 626 844-7670
 4                                           e. blitt@kmbllaw.com
        Paul Hoffman, SBN 71244              e. lbattles@kmbllaw.com
 5      Michael D. Seplow, SBN 150183
        Aidan McGlaze, SBN 277270            Pedram Esfandiary, SBN 312569
 6      John C. Washington, SBN 315991       e. pesfandiary@baumhedlundlaw.com
        SCHONBRUN, SEPLOW, HARRIS,           Monique Alarcon, SBN 311650
 7      HOFFMAN & ZELDES LLP                 e. malarcon@baumhedlundlaw.com
        200 Pier Avenue, Suite 226           Bijan Esfandiari, SBN 223216
 8      Hermosa Beach, California 90254      e. besfandiari@baumhedlundlaw.com
        t. 310 396-0731; f. 310 399-7040     R. Brent Wisner, SBN 276023
 9      e. hoffpaul@aol.com                  e. rbwisner@baumhedlundlaw.com
        e. mseplow@sshhzlaw.com              BAUM, HEDLUND, ARISTEI &
10      e. amcglaze@sshhzlaw.com             GOLDMAN, P.C.
        e. jwashington@sshhlaw.com           10940 Wilshire Blvd., 17th Floor
11                                           Los Angeles, CA 90024
12      Attorneys for Plaintiffs             t. 310 207-3233 f. 310 820-7444
        Additional Counsel on Next Page
13
14
15                       UNITED STATES DISTRICT COURT
16              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, et al.,
18                                            SUPPLEMENTAL FILING PER
                               PLAINTIFFS,    STATUS CONFERENCE OF
19      v.                                    APRIL 15, 2021 IDENTIFYING
                                              PLAINTIFFS’ EVIDENCE ON
20      CITY OF LOS ANGELES, et al.,          40MM AND 37MM WEAPONS
21                             DEFENDANTS. Date and Time: TBA
                                           Courtroom: 8B
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 2 of 7 Page ID #:1305



      Carol A. Sobel, SBN 84483          Jorge Gonzalez, SBN 100799
 1    Katherine Robinson, SBN 323470     A PROFESSIONAL CORPORATION
      Weston Rowland, SBN 327599         2485 Huntington Dr., Ste. 238
 2    LAW OFFICE OF CAROL A. SOBEL       SAN MARINO, CA 91108-2622
 3
      1158 26th Street, #552             t. 626 328-3081
      Santa Monica, CA 90403             e. jgonzalezlawoffice@gmail.com
 4    t. 310 393-3055
      e. carolsobel@aol.com
 5    e. klrobinsonlaw@gmail.com
      e. rowland.weston@gmail.com        Olu Orange, SBN 213653
 6                                       Orange Law Offices
                                         3435 Wilshire BLvd., Ste. 2910
 7    Colleen Flynn, SBN 234281          LOS ANGELES, CA. 90010-2015
      LAW OFFICE OF COLLEEN FLYNN        T. 213 736-9900
 8    3435 Wilshire Blvd., Suite 2910    f. 213 417-8800
      Los Angeles, CA 90010              e. o.orange@orangelawoffices.com
 9    t. 213 252-9444
      r. 213 252-0091
10    e. cflynn@yahoo.com
11    Matthew Strugar, SBN 232951
12
      LAW OFFICE OF MATTHEW STRUGAR
      3435 Wilshire Blvd., Suite 2910
13    Los Angeles, CA 90039
      t. 323 696-2299
14    e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 3 of 7 Page ID #:1306




 1          Pursuant to the directive of the Court at the status conference in this matter
 2    on April 15, 2021, Plaintiffs submit the following references to the evidence
 3    previously submitted in the record before the Court concerning the deployment of
 4    the 37mm and 40mm weapons at recent public protests.
 5
      40mm Less Lethal Weapons:
 6
 7          The use of the 40mm impact projectile is discussed at Ex. 1, beginning at
 8    p.41 (An Independent Examination of the Los Angeles Police Department 2020
 9    Protest Response (“Chaleff Report”)).
10
            The Chaleff Report relies on the description and use of the weapon provided
11
      by the manufacturer. Id fn 18 (40 mm Exact iMpact Sponge Round Spec Sheet
12
      (Defense Techologies, December 30, 2020) www.defense-technologies.com).
13
            The basic LAPD “Use of Force – Tactics Directive” is cited by the Chaleff
14
      Report at fn. 19.
15
            [L}ess lethal options are only permissible when an officer reasonably
16
            believes that a suspect or subject is violently resisting arrest or poses an
17
18          immediate threat of violence or physical harm. The 40 mm shall not be used

19          to target the head, neck, face, eyes or spine unless lethal force is authorized.
20          The Chaleff Report cites the LAPD’s specific directive for the use of the 40
21    mm launcher. Id. fn. 20 (USE OF FORCE – TACTICS DIRECTIVE: 40mm
22    LESS-LETHAL LAUNCHER, 2. See also Ex. 1, p.94 and n.53-55.
23          The 40mm launcher may be used in crowd control situations against a single
24    subject/suspect as a target specific less lethal option because the 40mm round is
25    target specific. It cannot be used to disperse a crowd. Ex. 1, pp. 42-43.
26          The Chaleff Report concluded that the majority of the injuries reported
27
      were a result of the 40mm launcher. Ex. 1, p.44. (“Finding 35”). The Report’s
28
      findings noted injuries included strikes to the head, back, neck and eye           Id.
      Finding 36.
                                          1
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 4 of 7 Page ID #:1307




 1    The report also issued a Finding 37 that “officers quickly fired the 40 mm
 2    rounds at distant targets which increases the likelihood of hitting an unintended
 3    target.” Id. at 44.
 4          The use of the less lethal munitions was often done without proper
 5    direction, supervision, or coordination, with officers using these impact weapons
 6    in the front of a skirmish line. Ex. 1, p. 45, Finding 38.
 7          The two hours of training provided on the 40mm weapon was
 8    inadequate and did not meet the need for “recurring certification and training.”
 9
      Ex. 1, Finding 39, 40. In particular, the training is inadequate for deploying a
10
      40mm weapon in “public order policing situations.            Finding 41.   The last
11
      training on this weapon occurred in 2018, other than for those who
12
      joined the LAPD after that date. Finding 42.
13
            The LAPD’s Use of Force Tactics directive on the use of the 40 mm
14
      launcher does not provide “detailed guidance on use in public order policing
15
      situations.” Finding 44.
16
17
      37mm Less Lethal Weapons

18          The Chaleff Report discusses the use of 37mm weapons at Ex. 1, p. 94

19    in Appendix 12 (“LAPD Less Lethal Tools”).               Notably, and contrary to
20    Defendants’ representation during the status conference of this date, this
21    weapon may be used in a target-specific manner, as well as skip-fired.       (“The
22    round is intended to be fired at a target; however, may be skip fired at the
23    direction of the operator.”)
24
            In “A Crisis of Trust,” prepared by the National Police Foundation at
25
      the request of the Los Angeles Police Commission, the report concluded that
26
      the use of less lethals was “inconsistent” and that “[s]ome LAPD personnel had
27
      not been provided contemporary training on … the use of less-lethal
28
      instruments prior to” the Floyd Protests. Vol. I, Ex. 2, p. 74 (Findings 1.3 and
      1.4). Specifically, the            2
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 5 of 7 Page ID #:1308




 1    Police Foundation report found that many of LAPDs policies and directives on the
 2    use of less-lethals were “outdated.” Id. (Finding 1.4).
 3    EVIDENCE OF INJURIES FROM LESS LETHALS
 4
      Declaration of Dr. Haar (submitted at Dkt. 15-1):
 5
 6
            Seventy percent of 1,925 individuals struck by kinetic impact projectiles

 7    (“KIP”) severe injuries, 295 were permanently disabled by the projectiles, and 53
 8    were killed by them. Haar Decl. ¶ 1. Severe injuries are more common when fired
 9    at close range, though indiscriminate firing at longer distances still risks striking
10    protestors in vulnerable locations and cause severe injuries. Id. ¶ 13; see also, e.g.,
11    id. ¶ 12(A) (“Direct trauma to the eye from KIPs nearly always causes . . . total
12    blindness in that eye, due to ruptured globe (eyeball). 1 KIPs have also entered the
13    brain through the eye socket and caused extensive and irreversible damage.”).
14          The Declaration of Dr. Haar describes the types of serious injuries that
15
      result from the improper use of these projectiles, including loss of an eye, brain
16
      trauma and death. Dkt. 15-1, Haar Decl. ¶ 12.
17
            When KIPs are fired at close range, the risk for more severe injury is
18
      increased. Haar Decl. ¶ 12 (H) At close range, travel can be comparable to live
19
      ammunition and, can penetrate the body, causing injuries, disabilities and death,
20
      especially when they strike the head or face. Id. When launched or fired from afar,
21
      these weapons are inaccurate and can strike vulnerable body parts, as well as cause
22
23
      unintended injuries to bystanders and peaceful demonstrators. Haar Decl. ¶ 12 (H).

24
25    1
        This specific injury – “exploded eyeball” – was reported as an injury to a
26
      bystander struck with a projectile by the LAPD at the response to the recent Lakers
      Championship. Dkt. 54-1 (Memorandum) Los Angeles Times, LAPD Projectiles
27    Fired at Lakers Crowd Causes Severe Injuries (Oct. 15, 2020),
28    https://www.latimes.com/california/story/2020-10-15/lapd-projectiles-
      gruesomeinjuries- lakers-celebration

                                            3
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 6 of 7 Page ID #:1309




 1    RECENT EVIDENCE OF INJURIES CAUSED BY 37MM AND 40MM
 2          In support of the renewed application for a temporary restraining order,
 3    Plaintiffs submitted documentation of injuries from the use of these weapons by
 4    the LAPD at demonstrations since the Floyd protests last Spring. These exhibits
 5    evince the findings in the Chaleff Report that the LAPD is inadequately trained on
 6    these “less-lethal” weapons and deploys them in ways that are contrary to LAPD
 7    directives and manufacturers specifics.
 8          The video and photographs of Christina Astorga at a demonstration in
 9
      Tujunga last summer shows an officer shooting directly at her upper body with the
10
      distance of the end of the rifle barrel barely 3-feet from Ms. Astorga’s chest. Dkt.
11
      58-2 (Decl. of Astorga and Ex. 4 and 5 (video manually filed).
12
            At the Breonna Taylor solidarity protest one month ago, Austin Baffa,
13
      wearing a vest clearly marked with the word “PRESS,” was shot in the back, near
14
      the base of the skull, when he was approximately 50 feet from the nearest LAPD
15
      officer and walking away from the skirmish line, filming as he walked. Based on
16
17
      the distance at which the projectile was fired and the force with which it struck

18    Baffa, Plaintiffs believe he was struck with a 40mm munition. Dkt. 58-3 and

19    Exhibits 6 (video manually filed) and 7.
20          Just three weeks ago, at protests against the closure of an encampment of
21    unhoused persons at Echo Park, videos showed the LAPD deployed a variety of
22    less-lethal weapons, including 37mm and 40mm weapons. Dkt. 58-4 (Barbadillo
23    Decl. and Ex. 8 and 9 (video manually filed). Exhibits 8 and 9 depict these weapons
24    deployed at very close range to the protestors and carried by officers moving
25    protestors backwards.
26          Plaintiffs submitted documentation of injuries to three individuals struck by
27
      impact projectiles at Echo Park on March 25, 2021, including one member of the
28
      press who was publicly displaying his press credentials. See Dkt. 58-7 struck in

                                             4
     Case 2:20-cv-05027-CBM-AS Document 68 Filed 04/15/21 Page 7 of 7 Page ID #:1310




 1    upper arm (Kanegawa Decl. and Ex. 13,14); Dkt. 58-8 struck in chest (Kim Decl.
 2    and Ex. 15).
 3          Plaintiffs cited to, but inadvertently omitted from the filing, the Declaration
 4    of Christian Monterrosa and the documentation of his injuries when he was struck
 5    by a projectile close to his heart. The declaration and photographs of his injury are
 6    included as an exhibit to this document. Also attached is an image he posted on
 7    line of the officer aiming the rifle directly at Mr. Monterrosa’s chest at close range.
 8    Mr. Monterrosa was hit at the recent Echo Park protests. He is a member of the
 9
      press and had LAPD credentials as press. Monterrosa Decl. at ¶2 and Exhibits 16
10
      and 17.
11
            Based on the image posted online by Mr. Monterrosa, the LAPD officer is
12
      believed to be deploying a 37mm rifle. There is insufficient distance between
13
      the officer and Mr. Monterrosa to “skip fire” the munitions.               Moreover,
14
      the documentation of Mr. Monterrosa’s upper chest injury is consistent with a
15
      direct strike and inconsistent with a skip-fire shot that strikes in the lower
16
17
      extremities and supposedly stings but causes little injury.

18
19                                            Respectfully submitted,
20
21
      DATED: April 15, 2021                   LAW OFFICE OF CAROL A. SOBEL
22
23
                                              By:    /s/ Carol A. Sobel
24                                                   CAROL A. SOBEL
25                                                   Attorneys for Plaintiff
26
27
28
                                              5
